Citation Nr: 0728739	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus 
with diabetic neuropathy, including as due to herbicide 
exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for shortness of breath 
including due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
multiple disorders.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence demonstrates the veteran's 
current hypertension is not etiologically related to service.

3.  The persuasive evidence demonstrates the veteran's 
diabetes mellitus with diabetic neuropathy is not 
etiologically related to service; he did not serve in Korea 
during a time that use of herbicides may be presumed.

4.  The persuasive evidence demonstrates the veteran does not 
have current hearing loss that is etiologically related to 
service.

5.  The persuasive evidence demonstrates the veteran's 
current coronary artery disease is not etiologically related 
to service.

6.  The persuasive evidence demonstrates the veteran's 
current shortness of breath is not a disability that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and was not manifest within the first post-service year.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Diabetes mellitus with diabetic neuropathy was not 
incurred in or aggravated by service and was not manifest 
within the first post-service year.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Hearing loss was not incurred in or aggravated by service 
and a sensorineural hearing loss was not manifest within the 
first post-service year.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Coronary artery disease was not incurred in or aggravated 
by service and cardiovascular disease was not manifest within 
the first post-service year.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Shortness of breath is not a disorder that was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and September 2003.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Adequate opportunities to submit evidence 
and request assistance have been provided.  Additional 
letters advising the veteran of VCAA requirements were sent 
in December 2004 and April 2007.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This notice 
was provided to the veteran in April 2007.  

Given the thorough review of these claims in the July 2006 
and April 2007 Supplemental Statements of the Case, any 
failure in the timing of full and complete VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

As to the duty to assist, all private medical records 
identified by the veteran have been obtained consistent with 
38 C.F.R. § 3.159.  Personnel records in this case have been 
deemed fire-related as reflected in an April 2005 VA Form 
3101 related to the veteran's claim that he was exposed to 
asbestos which caused shortness of breath.  The Board notes 
that inasmuch as they are relevant (as he has no diagnosis of 
a disability characterized by shortness of breath), there is 
a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule under 
these circumstances, see O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Further attempts to obtain additional evidence would 
be futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Factual Background

Service medical records consist primarily of his entrance and 
separation physical examination reports.  These contain no 
diagnosis or complaints of hypertension, coronary artery 
disease, diabetes mellitus or diabetic neuropathy, hearing 
loss, or shortness of breath.  At the time of pre-induction 
in November 1952, his blood pressure was 120/70.  His hearing 
was noted as 15/15 in each ear for whispered voice.  His 
December 1954 separation examination report reflects that all 
systems were normal with no defects.  His blood pressure was 
130/90.  His hearing was noted as 15/15 in each ear for both 
whispered and spoken voice.  

Records dated significantly later are replete with reference 
to medical problems including hypertension, diabetes and 
coronary artery disease.  In May 2001, the veteran was 
treated overnight at the West Virginia University Hospital 
for hypertension and medication-induced bradycardia.  
Treatment records from Clarksburg VA Medical Center (VAMC) 
reflect treatment for these disorders dating from May 2001.  
A June 2003 examination for aid and attendance notes 
diagnoses of non-insulin dependent diabetes mellitus and 
hypertension.  

Although these VA records, which date from 2001 to December 
2003, show that the veteran reported on multiple occasions 
that he had no shortness of breath (for example in April 2002 
and October 2001), he did report dyspnea on exertion in 
January 2003 at the VAMC.  He was advised to have a repeat 
cardiac work up.  There is no evidence of a diagnosis or 
finding based on this complaint.  He reportedly had a 
myocardial infarction in May 2001.  

Records from Monongalia General Hospital indicate that the 
veteran received a pacemaker in May 2004.  

In an August 2004 report from West Virginia University 
Hospital Department of Nephrology, it was noted that the 
veteran had a 15-year history of hypertension and diabetes 
mellitus.  The assessment at that time also included renal 
failure and diabetic neuropathy.  

Additional VAMC treatment records dated in 2004 show 
treatment primarily for diabetes, heart problems and 
hypertension management.  In August 2004, he reported no 
chest pain when asked during an examination.  Chest 
examinations in reports dated from April to August 2004 show 
that the chest was repeatedly characterized as symmetrical 
and clear.  

In December 2004, the veteran was sent a letter with regard 
to his allegations that he had shortness of breath due to 
asbestos exposure, and diabetes due to herbicide exposure in 
Korea.  He was asked to identify where, when and how he was 
exposed to asbestos.  He was asked if he had had a biopsy 
that confirmed asbestos exposure.  He was also asked to 
identify where he was exposed to herbicide.  In a response to 
a request for service personnel records showing unit 
assignments, awards and decorations for verification of 
asbestos exposure, the NPRC noted in December 2004 that the 
veteran's record was fire-related and the requested 
information could not be reconstructed.  

There was no response from the veteran regarding the December 
2004 VA letter.  

The veteran was afforded a VA audiology examination in May 
2006.  The examiner noted the veteran's noise exposure in 
service, consisting of gunfire and truck driving noise.  He 
also noted post service exposure including one year working 
in a mill, 10 years in a coal mine, three years in a clothing 
factory, eight years in a boiler room, and 32 years as a mail 
truck driver.  Puretone threshold results for each ear, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
75
75
85
80
85
81.25
LEFT
70
70
70
75
75
72.5

Speech discrimination scores were 84% in the right ear and 
84% in the left ear.  Tinnitus was noted to be present.  The 
diagnosis was bilateral sensorineural hearing loss.  The 
examiner opined that the current hearing loss was not caused 
by or the result of military noise exposure.  The examiner 
reasoned that the induction and separation hearing 
examinations showed normal hearing and that the veteran 
worked around noise for 40 years after service.  She noted 
that the claims folder contents was reviewed.  

Additional VA treatment records dated through February 2006 
reflect treatment for worsening hypertension, along with 
treatment for diabetes, visual problems and hearing and ear 
problems.  He denied chest pain in August 2003 and February 
2005.  However, his medication list in October 2005 reflects 
he has a prescription for albuterol inhaler to use as needed 
for shortness of breath and wheezing.  Nonetheless, the 
assessment list indicates only perennial allergic rhinitis 
along with the other aforementioned diagnoses.  In November 
2006 his chest was noted to be clear to auscultation and 
percussion.  Albuterol and allergy medications were 
discontinued reportedly because the veteran could not afford 
them.  However, they were listed in subsequent notes as 
active medications.  In November 2006, his chest was noted to 
be clear.  In November 2006, his hearing loss was described 
as severe to profound sensorineural hearing loss combined 
with fair to poor speech discrimination bilaterally.  


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, cardiovascular disease, 
sensorineural hearing loss and diabetes mellitus become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Hypertension

Based upon the evidence of record, the Board finds 
hypertension was not manifest during active service and did 
not develop as a result of an established event, injury, or 
disease during active service.  The medical record makes 
clear that the initial diagnosis was made some 30 years after 
service.  Several recent entries into the record report that 
the disease was diagnosed "15 years ago."  These are not 
dated prior to 2001, indicating that the disease was likely 
diagnosed in roughly 1986 or thereafter.  Although the 
veteran has opined that his blood pressure at separation from 
service was high, neither any current examiner nor the 
physician at the separation examination suggested that the 
veteran had hypertension in service.  Moreover, there is no 
evidence of hypertension for many years following service, 
thus, it was not shown within the presumptive one year period 
following service.  

The only evidence which relates the veteran's current 
hypertension to service are the veteran's own contentions.  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for hypertension is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Diabetes mellitus and diabetic neuropathy

In addition to the aforementioned laws and regulations, the 
laws and regulations governing adjudication of herbicide 
exposure-related claims for certain specified diseases, 
including type II diabetes mellitus, provide for presumptive 
service connection for veterans who served in the Republic of 
Vietnam (or contiguous waters).  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  The Department of Defense has also acknowledged that 
herbicides were used in Korea from April 1968 through July 
1969 along an area of the Demilitarized Zone (DMZ), including 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to North of the "civilian control line."  If a 
veteran's exposure to herbicides during service in Korea can 
be sufficiently verified, then these presumptive VA laws and 
regulations of service connection for type II diabetes 
mellitus are applicable.  

The Board notes that the veteran's service in Korea was not 
within the above-noted period.  Therefore, he is not entitled 
to service connection based on the presumptions associated 
with herbicide exposure.  

Based upon the evidence of record, the Board further finds 
that diabetes mellitus or diabetic neuropathy was not 
manifest during active service and did not develop as a 
result of an established event, injury, or disease during 
active service.  There are simply no medical opinions 
relating this disease, first manifest some 30 years after 
service, to service.  It is significant that there is no 
documentary evidence of any diabetes during or for many years 
after service, and reports in the record date the diagnosis 
of the disease to around 1986.  Therefore, the Board finds 
entitlement to service connection is not warranted.

The only evidence which relates the veteran's current 
diabetes to service are the veteran's own contentions.  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for diabetes and diabetic neuropathy.

Hearing Loss

Based upon the evidence of record, the Board finds hearing 
loss was not manifest during active service or within the 
year following service, and did not develop as a result of an 
established event, injury, or disease during active service.  
The medical record show the initial diagnosis of hearing loss 
by VA standards, set forth at 38 C.F.R. § 3.385, was made 
after 2001, some 45 years after service.  The Board finds the 
opinion of the VA examiner in May 2006 to be highly probative 
and persuasive, as it was made based on a thorough review of 
the claims folder.  The examiner opined that the current 
hearing loss was not related to service, and noted the 
significant multi-year post service noise exposure and the 
normal readings in service as support for the opinion.  

The only evidence which relates the veteran's current hearing 
loss to service are the veteran's own contentions.  Nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for hearing loss is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Coronary Artery Disease

Based upon the evidence of record, the Board finds coronary 
artery disease was not manifest during active service, within 
a year following service, and did not develop as a result of 
an established event, injury, or disease during active 
service.  The medical record makes clear that the initial 
diagnosis was made in or around 2001, some 45 years after 
service.  

Although the veteran has opined that his coronary artery 
disease is related to service, no treating physician has 
suggested that the veteran's current heart disease is related 
to service.  It is significant that there is no evidence of 
heart disease for many years following service.  

The only evidence which relates the veteran's current 
coronary artery disease to service are the veteran's own 
contentions.  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for coronary artery disease is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for coronary artery disease.

Shortness of Breath

Based upon the evidence of record, the Board finds that the 
claimed shortness of breath is not a disability that may be 
related to service.  The chest has overwhelmingly been 
referred to as clear and without any abnormality.  There is 
no diagnosis of a disorder based on shortness of breath.  
Parenthetically, the Board also notes no evidence of 
asbestos-related chest problems, or even asbestos exposure.  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  As to the symptom described by the veteran, the Court 
held that a symptom, such as pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which his reported shortness of breath can be attributed, 
there is no basis to find a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As there is no current disability, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for shortness of breath including due to asbestos exposure.



ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus with diabetic 
neuropathy including due to herbicide exposure is denied.

Service connection for hearing loss is denied.

Service connection for coronary artery disease is denied.

Service connection for shortness of breath including due to 
asbestos exposure is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


